         19-23566-rdd                Doc 3         Filed 09/04/19 Entered 09/04/19 09:08:10                                      Ch 7 First Mtg
                                                         Corp No POC Pg 1 of 2
Information to identify the case:
Debtor
               Rockland Country Day School                                                     EIN:   13−1894019
               Name

United States Bankruptcy Court      Southern District of New York                              Date case filed for chapter:          7      8/31/19

Case number:       19−23566−rdd
Official Form 309C (For Corporations or Partnerships)
Notice of Chapter 7 Bankruptcy Case                                                                                                                          12/17



For the debtor listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has been
entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtor or the debtor's property. For example, while the stay is in effect, creditors cannot
sue, assert a deficiency, repossess property, or otherwise try to collect from the debtor. Creditors cannot demand repayment
from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and punitive damages
and attorney's fees.
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office and the office of the U.S. Trustee cannot give legal advice.

Do not file this notice with any proof of claim or other filing in the case.
1. Debtor's full name                       Rockland Country Day School

2. All other names used in the
   last 8 years
3. Address                                  34 Kings Highway
                                            Congers, NY 10920

4. Debtor's attorney                        Erica Feynman Aisner                                                 Contact phone 914−401−9500
                                            Kirby Aisner & Curley LLP                                            Email: eaisner@kacllp.com
   Name and address                         700 Post Road
                                            Ste. 237
                                            Scarsdale, NY 10583

5. Bankruptcy trustee                       Marianne T. O'Toole                                                  Contact phone (914) 232−1511
                                            Marianne T. O'Toole, LLC                                             Email: trustee@otoolegroup.com
   Name and address                         22 Valley Road
                                            Katonah, NY 10536

6. Bankruptcy clerk's office                300 Quarropas Street                                                 Office Hours: Monday − Friday 8:30 AM −
                                            White Plains, NY 10601                                               5:00 PM
   Documents in this case may be
   filed at this address. You may
   inspect all records filed in this case   Clerk of the Bankruptcy Court:                                       Contact phone 914−467−7250
   at this office or online at              Vito Genna
                                                                                                                 Date: 9/4/19
   www.pacer.gov.

7. Meeting of creditors                     October 10, 2019 at 11:30 AM                                         Location:
   The debtor's representative must
   attend the meeting to be                 The meeting may be continued or adjourned to a later date. If        United States Bankruptcy Court, SDNY,
   questioned under oath. Creditors         so, the date will be on the court docket.                            300 Quarropas Street, Room TBD, White
   may attend, but are not required to                                                                           Plains, NY 10601−5008
   do so.                                   Cell phones are not permitted in the Courthouse without
                                            an Attorney Secure Pass which can be obtained at the U.S.
                                            District Court Clerk's Office.

8. Proof of claim                           No property appears to be available to pay creditors. Therefore, other than claims secured by a security
                                            interest in the principal residence, please do not file a proof of claim now.

                                            If it later appears that assets are available to pay creditors, the clerk will send you another notice telling you
                                            that you may file a proof of claim and stating the deadline.
                                            Deadline for holder(s) of a claim secured by a security interest in the      Filing deadline: 70 days after the
                                            principal residence pursuant to Rule 3002(c)(7)(A):                          order for relief is entered.

9. Creditors with a foreign                 If you are a creditor receiving a notice mailed to a foreign address, you may file a motion asking the court to
   address                                  extend the deadlines in this notice. Consult an attorney familiar with United States bankruptcy law if you have
         19-23566-rdd            Doc 3        Filed 09/04/19 Entered 09/04/19 09:08:10      Ch 7 First Mtg
                                                    Corp No POC Pg 2 of 2
                                       any questions about your rights in this case.
Official Form 309C (For Corporations or Partnerships) Notice of Chapter 7 Bankruptcy Case                    page 1
